Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 10/31/2022.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104419042 A, machine translation) in view of Nakamura (US 2015/0376322) and Galimberti (US 2009/0199945).
With respect to claims 1, 5, 6, 9, and 10, Li discloses composition for latex gloves comprising 100 parts by weight of isoprene latex, zinc oxide, sulfur (vulcanizing agent) and 0.8-2.5 parts by weight of an accelerator (abstract), wherein preferred accelerator includes ZBX (paragraph 0039).  ZBX is zinc butyl xanthate as disclosed by Galimberti (paragraph 0083) and reads on claimed formula when Z is Zn (valence of 2), x = 2, and R is linear hydrocarbon.  The isoprene latex appears to be a homopolymer because no other monomers are provided and therefore reads on claimed limitation that 95 wt % or more of the units are isoprene units.
Li fails to disclose that the isoprene latex is carboxy-modified by polymerization with monomer having a carboxyl group.
Nakamura discloses a carboxy-modified synthetic isoprene polymer latex composition for dip molding (abstract).  Nakamura discloses that modifying with carboxyl groups provides for improved tensile strength (paragraphs 0019-0020), wherein modification occurs by adding a monomer with a carboxyl group (paragraph 0064).  The examples in Table 2 show that Comparative Example 1 with no carboxyl modification exhibits significantly lower tensile strength than inventive Example 1-5.
Given that both Li and Nakamura are drawing to isoprene polymer latexes for dip coating and further given that tensile strength is improved by modifying the isoprene polymer latex with carboxyl groups as taught by Nakamura, it would have been obvious to one of ordinary skill in the art improve the tensile strength of Li’s isoprene latex dip molding composition.
With respect to claim 2, Nakamura discloses that the preferred amount of carboxyl group is 0.5-20 parts by weight of a monomer comprising a carboxyl group per 100 parts by weight of synthetic isoprene polymer (paragraph 0066).  Exemplified carboxyl-modified synthetic isoprene polymer includes 5 and 10 parts by weight of methacrylic acid (paragraph 0190).  Based on molecular weight of isoprene monomer of 68 g/mol and molecular weight of methacrylic acid of 86 g/mol, the molar amount of isoprene is 1.47 and the molar amount of methacrylic acid is 0.058 or 0.12.  Therefore, the modification rate is calculated to be (0.058/1.528 x 100) 3.6% or (0.12/1.59 x 100) 7.5%.
With respect to claim 7, Li discloses that the latex is formed into a film (paragraph 0006).
With respect to claim 8, Li discloses that a film is obtained by applying to a glove mold (paragraphs 0047-0048) (substrate) (paragraph 0053) which reads on claimed step of forming a layer on the surface of a substrate.
With respect to claim 11, Li fails to disclose that the accelerator is zinc diisopropyl xanthate.
However, it is the examiner’s position that butyl and isopropyl groups would be expected to give the same function given the difference in the number of carbon atoms is one.  Evidence to support the examiner’s position is found in Galimbert which discloses that xanthate accelerators include both zinc butyl xanthate and zinc isopropyl xanthate (paragraph 0083).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize zinc iisopropyl xanthate as the accelerator in Li in place of zinc butyl xanthate.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Response to Arguments
Applicant's arguments filed 10/31/2022 are moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn